DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
a pump with intake valve (claim 5)
a motor mechanically connected to both first and second pumps (claim 14)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract and specification are objected to for the following reasons:
The limitation “intake valve” should be changed to – intake port –


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
a motor mechanically connected to first and second pumps (claim 14)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-10, 13-14 and 17 of U.S. Patent No. US 10689077 B1 (‘077). 
Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1 and 13 of the ‘077 Patent recite a self-propelling watercraft with a pump system, generally as claimed in the instant application, comprising first and second pumps each having an intake port and a nozzle, wherein the first pump has a reversible impeller with a symmetrical design to generate substantially same thrust in the forward and in the reverse rotational directions. 
Claims 1 and 13 of the ‘077 Patent do not expressly disclose the second pump as having a reversible impeller.
However, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the second pump of the ‘077 Patent with a reversible impeller having same characteristics as the impeller of the first pump. Providing the second pump with an impeller would have provided an efficient pump system, and configuring it with the same impeller characteristics would have balanced weight distribution and the propulsive thrust of the pump system.
Further, all limitations of claims 14-20 are disclosed in claims 2-6, 9-10, 12-14 and 17 of the ‘077 Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 (lines 4-5) sets forth a pump comprising an intake valve. Applicant may note that although the specification discloses an intake port, it fails to disclose any valve. A valve is a device that can be selectively opened or closed to regulate flow of a fluid/material, and an intake valve is not the same as intake port.
Claim 14 sets forth a motor mechanically connected to first and second pumps. The specification discloses one motor connected to each of the first pump and the second pump, respectively, but does not disclose a single motor being connected to both the first and second pumps.
Therefore, in absence of adequate guidance in the specification, a person skilled in the art would not be able to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13 (line 10), the limitation “the recessed end” lacks proper antecedent basis. It is not sufficiently clear if such “recessed end” is a part of the recess in the hull.
In claim 13 (line 22), the limitation “the recessed end” renders the claim indefinite. It is not sufficiently clear if such is same or different from the recessed end recited on line 10 of the claim.
In claim 18, the limitation “the nozzle” renders the claim indefinite. It is not sufficiently clear if it refers to the nozzle of the first pump or the second pump.
In claim 19, the limitation “the nozzle” renders the claim indefinite. It is not sufficiently clear if it refers to the nozzle of the first pump or the second pump.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016061274 A1 (‘274), as cited by Applicant in Form-1449.
WO ‘274 discloses a propulsion system (Fig 18, 19 and 23b) with a pump [1695] that is capable of connecting to a scupper hole of a watercraft in a watertight manner, the pump comprising: an intake port on a first end of the pump and a nozzle on a second end, the nozzle configured to jettison water received in the pump through the intake port and configured to agitate water surrounding the nozzle.
Re claims 6-7, a motor [1675] is mechanically connected to the pump in a direct drive orientation.
Re claim 8, a battery [1665] is detachably connected to the motor, the battery is capable of being accessed from within the cockpit.
Re claim 9, a motor controller [1673] is connected to the motor, the motor controller configured to control outputs of the motor.
Re claim 10, the nozzle is oval shaped (Fig 22).
Re claim 11, a flow straightener connected to the nozzle, the flow straightener configured to reduce turbulence of the jettisoned water (see ¶0093)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016061274 A1 (‘274) in view of Aguirre (US 10,124,873 B2).
WO ‘274 discloses a self-propelling watercraft (Figures 23-35) comprising: a hull with a base, the base having a recess [889], and a plurality of sidewalls extending from the base to form a cockpit (Fig 34); and a pump system (Fig 24) detachably connected to the hull and positioned within the recess, the pump system comprising: a water intake port [810] on a first face of the pump system; a water exhaust port [812] on a second face of the pump system, the first face approximately perpendicular to the second face, the water intake port and the water exhaust port together part of a water flow path through the pump system; a grate [1693] formed over the water intake port; a drybox [827] housing an electric motor, an electric motor drive with a plate [805] placed between the electric motor and the electric motor drive, a motor side pulley mechanically connected to the electric motor drive, a belt drive [802] and a drive shaft side pulley
 WO ‘274, however, does not disclose a paddle including a control mechanism for electronically communicating with the pump system.
	Aguirre discloses a self-propelling watercraft having a paddle [400] with a control mechanism [402, 404] for electronically communicating with a pump system [210].
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the watercraft of WO ‘274 with a paddle having a control mechanism, as taught by Aguirre. Having such an arrangement would have enabled a user to control the watercraft in a safe and easy manner.
Re claims 3-4, the pump system of WO ‘274 is substantially flush with the base of the hull, and therefore, does not extend more than one inch from the base of the hull.



Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016061274 A1 (‘274) in view of Stricker (US 3,985,094 A).
WO ‘274 discloses a self-propelling watercraft comprising a propulsion unit that is powered by an electric motor, but fails to disclose the motor as capable of being powered by compressed air.
	Stricker teaches powering a propulsion unit by one of an internal combustion engine,
electric motor, or pneumatic motor (col. 1, lines 64-66), and therefore establishing an equivalence between the different modes of powering.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to substitute the electric motor in WO ‘274 with a pneumatic motor that is powered by compressed air, as taught by Stricker. Having such an arrangement would have provided an environment-friendly mechanism of propelling the watercraft.

Allowable Subject Matter
Claims 13-20 would be allowable if: (i) a proper terminal disclaimer is provided; and (ii) the claims are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2019143276 A1 shows an electrically powered pump system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617